DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an apparatus for resizing an annulus of a cardiac valve, classified in A61F2/2445.
II. Claims 10-18, drawn to a method for resizing an annulus of a tricuspid valve, classified in A61F2/2466.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed could be used to treat mitral valve regurgitation, as well as resize a different annulus or structure outside of the heart.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert S. Mayer on 7/26/2022 a provisional election was made with traverse to prosecute the invention of Invention I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douk et al. 2007/0051377 (hereafter referred to as Douk).
Regarding claim 1, Douk discloses an apparatus 415 for resizing an annulus of a cardiac valve (figs. 4-5; par.45), the annulus having an initial circumference, the apparatus comprising a cord 430 having a first end 432, a second end 434, a body that runs between the first end and the second end, and a fixed loop 470 disposed at the first end of the cord, wherein the body of the cord passes through the fixed loop so as to form (a) a loop portion positioned distally beyond the fixed loop and (b) a second portion that runs between the fixed loop and the second end (fig.5 shows a first loop portion forming a ring distally beyond the fixed loop 470 and a second portion between the fixed loop 470 and the second end 434), and wherein the fixed loop is configured so that the body of the cord can slide with respect to the fixed loop (the body of the cord slides within the fixed loop as shown in figs. 4-5), and at least four anchors 435 distributed about the loop portion (fig.5), wherein each of the at least four anchors is configured for implantation into the annulus or adjacent tissue so that immediately subsequent to implantation the anchor will hold a respective part of the loop portion adjacent to the annulus, and wherein each of the at least four anchors is also configured to (a) resist extraction immediately subsequent to implantation and (b) develop, over time, a bond with the annulus or adjacent tissue that is sufficiently strong such that pulling the second portion in a proximal direction while holding the fixed loop in place will reduce the circumference of the annulus (par.53 discloses the barbs anchor the apparatus during cinching and par.49 discloses a holding tube for holding the loop 470 in place while the second portion is pulled in a proximal direction; because the anchors are penetrate tissue they are capable of developing a bond with the tissue).
Regarding claim 2, see sleeve 420 in figs. 4 and 5. The sleeve is capable of accepting tissue ingrowth at least at the openings 425.
Regarding claim 3, the anchors 435 hold the device 415 to the annulus and the device includes the sleeve 420 therefore the anchors 435 hold a corresponding part of the sleeve to the annulus (fig.5).
Regarding claim 9, tabs 456 of key member 452 are considered clips because after they are expanded at the proximal end adjacent to the fixed loop and they prevent the loop portion from expanding (par.54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alon et al. 9,517,130 (hereafter referred to as Alon) in view of Rogers et al. 2016/0120647 (hereafter referred to as Rogers).
Regarding claim 1, Alon discloses an apparatus 30 for resizing an annulus of a cardiac valve (col.4, ll.58-60), the annulus having an initial circumference, the apparatus comprising: a cord, formed by sections 31, 32, and 33, having a first end 31, a second end 32, a body 33 that runs between the first end and the second end, and a knot or fixed loop disposed at the first end of the cord (col.10, ll.61-64 discloses a knot may be used to fasten the ends of the cord together), wherein the body of the cord passes through the knot or fixed loop so as to form (a) a loop portion 33 positioned distally beyond the knot or fixed loop and (b) a second portion that runs between the knot or fixed loop and the second end (this is considered a portion of one end of the cord which would extend from the knot when the knot is tied), and at least four anchors 40 distributed about the loop portion (figs. 1, 2A, and 7), wherein each of the at least four anchors is configured for implantation into the annulus or adjacent tissue so that immediately subsequent to implantation the anchor will hold a respective part of the loop portion adjacent to the annulus, and wherein each of the at least four anchors is also configured to (a) resist extraction immediately subsequent to implantation (col.6, ll.43-59) and (b) develop, over time, a bond with the annulus or adjacent tissue that is sufficiently strong such that pulling the ends of the cord in a proximal direction will reduce the circumference of the annulus (col.10, ll.20-35). While it appears that prior to the knot which secures the ends of the cord together being fully tightened, the cord could slide with respect to the knot. However, Alon does not specifically disclose that the knot is configured so that the body of the cord can slide with respect to the knot such that the second portion can be pulled in a proximal direction while holding the knot or fixed loop in place to reduce the circumference of the annulus.
Rogers teaches an apparatus for resizing an annulus of a cardiac valve, in the same field of endeavor, wherein one end of a suture includes a knot 420 and the suture can extend from the knot around the circumference of the implant 402, through the knot, and extend proximally to a second end 408 of the suture for the purpose of allowing a single proximal end 408 of the suture to be pulled through the knot to reduce the circumference of the loop portion of the suture, thereby tightening the implant around a target structure (par.83; fig.14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a knot/loop to one end of the cord of Alon and pass the other end through the knot/loop as taught by Rogers in order to allow for a single end to be pulled to reduce the circumference of the device and thereby reduce the circumference of the annulus. Pulling one end of the cord as taught by Rogers instead of having to hold and/or pull two ends as disclosed by Alon provides the benefit of simplifying the procedure of reducing the circumference of the annulus.
Regrading claim 2, see Alon fig.2A for sleeve 36 and col.5, ll.40-42 which discloses the sleeve accepts tissue ingrowth over the loop portion 33.
Regarding claim 3, the sleeve 36 of Alon extends through the apertures 56 of the anchors therefore the anchors are capable of holding parts of the sleeve to the annulus (see Alon figs. 2A and 2B).
Regarding claim 4, see figs. 1 and 2A of Alon for eight anchors and col.6, ll.31-42 which discloses more anchors can be used.
Regarding claims 7 and 8, see Alon fig.3 which shows each anchor has a pointy front end 42 and a back end 48 and a linear slot 45 which runs in a front-to-back direction.
Regarding claim 9, see Alon col.10, ll.64-67 which discloses the ends of the cord can be clipped at a point that is proximal to the place where they are fastened together. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alon in view of Rogers as applied to claim 1 above, and further in view of Sibbitt, JR. et al. 2010/0130965 (hereafter referred to as Sibbitt). Alon in view of Rogers discloses the invention substantially as claimed and as discussed above. Figs. 14 and 19 of Rogers further show a loop 420 formed by a knot, however, neither Alon nor Rogers discloses the specific knot types of either a surgeon’s loop knot or a noose knot. 
Sibbitt teaches knots for sutures used during intravascular and other related procedures, in the same field of endeavor, wherein knots may include many different types of known knots including a surgeon’s knot and a noose knot (par.69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select either a surgeon’s loop knot or a noose knot for the knot at the end of the cord of Alon in view of Rogers since Sibbitt teaches each of these knots are known knots suitable for use in intravascular surgery. Further, applicant’s specification states that “a variety of alternative knots may also be used, as will be appreciated by persons skilled in the relevant arts” in par.47 and given that a surgeon would appreciate alternative knots which could be used to form the loop of the cord of Alon in view of Rogers, selection of either of the well-known surgeon’s loop knot or noose knot, which are specifically taught by Sibbitt, would have been obvious to a person of ordinary skill in the art familiar with tying surgical knots.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nolan et al. 2020/0093622 discloses a cord where one end of the cord is passed through a knot formed at the other end of the cord in order to tighten a loop of the cord (fig.9). Glick 2012/0245602 discloses a loop at the end of a suture which can receive the other end of the suture (par.5; figs. 1A, 4A, and 4B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774